DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            ADAM CARRASCO,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D19-1025

                              [July 17, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 03-1021 CF10A.

    Adam Carrasco, Miami, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The appellant, Adam Carrasco, appeals the order summarily denying
his rule 3.800(a) motion to correct an illegal sentence, requiring him to
state in writing why the court should not prohibit him from further pro se
challenges to his conviction and sentence in this case, and barring him
from filing any further pro se motions. Appellant argues that the court
improperly issued a show cause order pursuant to State v. Spencer, 751
So. 2d 47 (Fla. 1999), while at the same time barring him from any further
pro se filings. 1

   We agree that the court erred in imposing sanctions because it appears
from the record that appellant was not afforded procedural due process
under Spencer. That case mandates that the trial court issue an order to
show cause and allow the defendant to respond before considering
sanctions. Spencer, 751 So. 2d at 48; see also Fla. R. Crim. P. 3.850(n)(3).


1Appellant raises one additional argument on appeal. We affirm without further
comment.
   The state correctly concedes that appellant is entitled to an opportunity
to respond. The matter is remanded to the trial court to either attach
records to establish that appellant received notice and was given an
opportunity to be heard or to issue an order to show cause in accordance
with Spencer. See Williams v. State, 108 So. 3d 1127 (Fla. 5th DCA 2013).

   Affirmed in part and remanded with instructions.

MAY, CIKLIN and KUNTZ, JJ., concur.

                           *          *        *

   Not final until disposition of timely filed motion for rehearing.




                                      2